Case 9:18-cv-81004-RKA Document 21 Entered on FLSD Docket 10/05/2018 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   MELANIE DAVIS, on behalf of herself and             Civil Case No.: 18-cv-81004
   all others similarly situated,

                            Plaintiff,                 Judge: Hon. Robin L. Rosenberg
   v.                                                  Magistrate Judge: Hon. Bruce E. Reinhart

   POST UNIVERSITY, INC.,

                            Defendant.



    JOINT MOTION TO MODIFY SCHEDULING ORDER AND TO INFORM COURT
                        REGARDING MEDIATION

           Plaintiff Melanie Davis (“Plaintiff”) and Defendant Post University, Inc. (“Defendant”)

  hereby request that the Court modify the scheduling order, as outlined below, and take notice of

  the Parties ongoing efforts regarding mediation.

           In support of this Motion, the Parties state as follows:

        1. On September 24, 2018, the Court issued a scheduling order in this matter. [Dkt. 17.]

        2. Upon receipt of this order, the Parties met and conferred regarding several of the dates

  therein.

        3. Specifically, the Parties request that the deadline for Plaintiff to file her Motion for Class

  Certification be amended from November 21, 2018 to “No later than June 3, 2019.”

        4. While the Parties intend to diligently conduct discovery (Plaintiff has already served her

  first discovery wave) the deadline of November 21 allows for only one wave of discovery to be

  served, with no opportunity for meaningful depositions, prior to the motion deadline.
Case 9:18-cv-81004-RKA Document 21 Entered on FLSD Docket 10/05/2018 Page 2 of 5



      5. A later date of “no later than June 3, 2019” allows for more fully-realized Motion practice

  on this significant aspect of the case, while also giving Plaintiff the opportunity to move much

  earlier than June 3, 2019 if the flow of discovery permits and as she would prefer to do.

      6. This does not necessitate a change to the date for discovery completion (May 3, 2019)

  because the Parties intend to conduct class and merits discovery simultaneously.

      7. This change would, however, necessitate changes to the pretrial motion deadline (currently

  June 3, 2019) and joint pretrial stipulation deadline (currently August 5, 2019).

      8. The Parties respectfully request that the pretrial motion deadline (summary judgment

  motions, Daubert motions, and motions in limine) be changed to “30 days after a decision on class

  certification or June 3, 2019, whichever is later.”

      9. The Parties respectfully request that the deadline for the joint pretrial stipulation be

  changed to “30 days after a decision on pretrial motions or August 5, 2019, whichever is later.”

      10. In addition to the above proposals, the Parties request clarification on several of the dates

  contained in the current scheduling order.

      11. The current scheduling order calls for counter-designations of deposition testimony and

  objections to designations of deposition testimony to be filed on March 22, 2019, and objections

  to those counter-designations are to be filed on March 29, 2019. This appears to be in error, because

  designations of deposition testimony are not required to be made until August 5, 2019.

      12. The Parties respectfully request that counter-designations/objections be filed within 21

  days of the Joint Pretrial Stipulation or August 26, 2019, whichever is later, and

  objections/responses to those counter-designations/objections be filed within seven (7) days

  thereafter.




                                                    1
Case 9:18-cv-81004-RKA Document 21 Entered on FLSD Docket 10/05/2018 Page 3 of 5



      13. Similarly, the deadline for jury instructions or proposed finding of facts and conclusions

  of law is set for April 8, 2019. This appears to be in error because it is while discovery is ongoing

  and prior to the currently set deadline for the joint pretrial stipulation.

      14. The Parties respectfully request that the jury instructions deadline be changed to be “within

  14 days of the objections/responses to the counter-designations/objections to deposition

  testimony.”

      15. These errors in dates appear to be reflected in the currently set trial date of September 3,

  2019.

      16. The Parties respectfully ask that trial be set for the next available trial period after the jury

  instructions are filed.

      17. Summarized, the Parties modifications are as follows:

   Item                                   Current Date                   Requested Date
   Class Certification                    November 21, 2018              No later than June 3, 2019
   Pretrial Motions                       June 3, 2019                   Within 30 days of a decision
                                                                         on class certification or June
                                                                         3, 2019, whichever date is
                                                                         later.
   Joint Pretrial Stipulation; Counter- August 5, 2019                   Within 30 days of a decision
   designations of/objections to                                         on pretrial motions or August
   Designated Deposition Testimony                                       5, 2019, whichever date is
                                                                         later.
   Counter-designations/objections        March 22, 2019                 Within 21 days of the Joint
                                                                         Pretrial Stipulation and
                                                                         Designations or August 26,
                                                                         2019, whichever is later
   Objections/responses to counter-       March 29, 2019                 Within 7 days of counter-
   designations/objections                                               designations/objections
   Jury Instructions/Proposed             April 8, 2019                  Within 14 days of
   Findings of Fact and Conclusions                                      objections/responses to
   of Law                                                                counter-
                                                                         designations/objections.
   Trial                                  September 3, 2019              Next available trial period
                                                                         after jury
                                                                         instructions/proposed
                                                                         findings are filed.

                                                      2
Case 9:18-cv-81004-RKA Document 21 Entered on FLSD Docket 10/05/2018 Page 4 of 5



     18. The Court further ordered that by October 5, 2018, the Parties designate a mediator and

  schedule a mediation.

     19. To that end, the Parties have agreed to mediate this matter before Hunter Hughes in Atlanta,

  Georgia. This mediation is tentatively scheduled to take place on April 4, 2019.




   Dated: October 5, 2018                             s/ Bradford R. Sohn_________
                                                      Bradford R. Sohn
                                                      Fla. Bar. No. 98788
                                                      THE BRAD SOHN LAW FIRM PLLC
                                                      2600 South Douglas Rd, Suite 1007
                                                      Coral Gables, Florida 33134
                                                      Tel: 786.708.9750
                                                      Fax: 305.397.0650
                                                      brad@sohn.com

                                                      s/ Jeremy M. Glapion_________
                                                      Jeremy M. Glapion
                                                      THE GLAPION LAW FIRM, LLC
                                                      1704 Maxwell Drive
                                                      Wall, New Jersey 07719
                                                      Tel: 732.455.9737
                                                      Fax: 732.709.5150
                                                      jmg@glapionlaw.com
                                                      (Pro Hac Vice)
                                                      Attorneys for Plaintiff Melanie Davis

                                                      By: /s/ Mary Joanne Dowd
                                                      Mary Joanne Dowd, # 368970
                                                      Adam Bowser, (pro hac vice)
                                                      Brandi G. Howard, (pro hac vice)
                                                      ARENT FOX LLP
                                                      1717 K Street, N.W.
                                                      Washington, DC 20006-5344
                                                      (202) 857-6000 (telephone)
                                                      (202) 857-6395 (facsimile)
                                                      mary.dowd@arentfox.com
                                                      adam.bowser@arentfox.com
                                                      brandi.howard@arentfox.com
                                                      Attorneys for Post University, Inc.



                                                  3
Case 9:18-cv-81004-RKA Document 21 Entered on FLSD Docket 10/05/2018 Page 5 of 5



                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 5, 2018, I filed the foregoing Motion through the Court’s
  electronic filing system and thereby served all filing users, including Defendant’s counsel of
  record.


   Dated: October 5, 2018                           s/ Bradford R. Sohn_________
                                                    Bradford R. Sohn
                                                    Fla. Bar. No. 98788
                                                    THE BRAD SOHN LAW FIRM PLLC
                                                    2600 South Douglas Rd, Suite 1007
                                                    Coral Gables, Florida 33134
                                                    Tel: 786.708.9750
                                                    Fax: 305.397.0650
                                                    brad@sohn.com

                                                    s/ Jeremy M. Glapion_________
                                                    Jeremy M. Glapion
                                                    THE GLAPION LAW FIRM, LLC
                                                    1704 Maxwell Drive
                                                    Wall, New Jersey 07719
                                                    Tel: 732.455.9737
                                                    Fax: 732.709.5150
                                                    jmg@glapionlaw.com
                                                    (Pro Hac Vice)
